Plaintiff in error was convicted in the county court of Tulsa county at the January, 1911, term, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of three hundred dollars and thirty days' imprisonment in the county jail. Following the doctrine laid down by this court in the cases ofBarr v. State, infra, 115 P. 1009; Harper v. State, infra,115 P. 1009, and McDaniel v. State, infra, 115 P. 1010, we think the judgment of the trial court should be reversed and the cause remanded with directions to cause the county attorney to file a proper information, and try the case anew. It is so ordered. *Page 721